internal_revenue_service index no number release date cc ebeo plr-112530-98 taxpayer date corporation a corporation b corporation c llc state a dear this is in response to your letter dated requesting a ruling on the application of the rules concerning predecessor and successor employers contained in sec_3121 and sec_3306 of the internal_revenue_code the code dealing with the federal_insurance_contributions_act fica and federal_unemployment_tax_act futa respectively taxpayer is a general_partnership in which corporation a and corporation b each have a 50-percent interest in taxpayer will transfer most of its assets and liabilities to a newly formed state a limited_liability_company llc corporation c will also transfer assets to llc in a transaction described in code sec_721 so that corporations a b and c will own llc in roughly equal proportions these transfers constitute the transaction and no ruling as to any part of the transaction is requested while beneficial_ownership of taxpayer’s assets will be transferred to llc pursuant to the transaction transfer of title will take place at a later date some assets and liabilities will remain with taxpayer and taxpayer will remain in business for the purpose of winding up operations corporations a and b will remain 50-percent partners in taxpayer taxpayer’s employees including headquarters employees will continue to work for taxpayer through the end of when it is expected that most employees will be transferred to llc or one of its affiliates taxpayer will receive a new employee identification_number ein however because for federal_income_tax purposes llc will be treated as a continuation of taxpayer pursuant to code sec_708 and will receive taxpayer’s ein in accordance with the provisions of revrul_95_37 1995_1_cb_130 you have requested a ruling that although taxpayer will have a new ein after the transaction it will remain the same employer with respect to its employees through the end of in the alternative you request a ruling that taxpayer qualifies as successor employer to its employees within the meaning of sec_3121 and sec_3306 of the code law and analysis when a worker is employed by two successive employers during a taxable_year the second employer is required to withhold taxes under code sec_3121 and sec_3306 fica and futa taxes with respect to that worker without regard to the taxes withheld by any prior employer if fica_taxes are withheld and paid on the worker’s wages in excess of the social_security contribution_and_benefit_base the worker is entitled to a credit or refund pursuant to code sec_6413 and sec_31 no such credit or refund is available to the employer for fica or futa taxes code sec_3121 and sec_3306 and sec_31_3121_a_1_-1 and sec_31_3306_b_1_-1 of the employment_tax regulations provide that the wages paid or considered as having been paid_by a predecessor employer to an employee shall for purposes of the annual wage limitations be treated as having been paid to such employee by a successor employer if i the successor employer during a calendar_year acquired substantially_all the property used in a trade_or_business or used in a separate_unit of a trade_or_business of the predecessor employer ii such employee was employed in the trade_or_business of the predecessor employer immediately prior to the acquisition and is employed by the successor employer in its trade_or_business immediately after the acquisition and iii such wages were paid during the calendar_year in which the acquisition occurred and prior to such acquisition revrul_95_37 applying the principles of revrul_84_52 c b states that the conversion of an interest in a domestic_partnership into an interest in a domestic llc that is classified as a partnership for federal tax purposes is treated as a partnership-to-partnership conversion that is subject_to the principles of revrul_84_52 under revrul_84_52 the conversion of an interest in a domestic_partnership into an interest in a domestic llc that is classified as a partnership for federal tax purposes does not cause a termination of the partnership under code sec_708 because the conversion is not treated as a sale_or_exchange for purposes of sec_708 therefore the resulting llc does not need to obtain a new ein but instead uses the ein of the converted partnership in the case before us we find that the application of the rules governing predecessor and successor employers is not appropriate although taxpayer will require a new ein taxpayer’s employees will work continuously for taxpayer throughout under these facts in which taxpayer is in the process of transferring its property to another partnership but continues to employ its employees until the end of the year taxpayer is the same employer for purposes of the sec_3121 and sec_3306 successor employer rules conclusion consequently we conclude that taxpayer remains the same employer for sec_3121 and sec_3306 purposes and that taxpayer is not required to begin withholding fica and futa taxes with a new contribution_base after the transaction because of this conclusion it is not necessary to consider your alternative ruling requests we express no opinion on the tax consequences of the above transaction under any section of the code other than those discussed above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours jerry e holmes chief branch office of the associate chief_counsel employee_benefits exempt_organizations
